Title: To James Madison from Thierry & Co., 6 February 1809
From: Thierry & Co.
To: Madison, James



Sir,
New-Orleans, february 6th. 1809

Through the medium of his Excellency Governor Claiborne we have received the circular Letter which your honor has been so kind to cause to be handed us.  We are infinitely flattered, sir, of the honor you have confered on us by choosing us printers to the United states, and in every occasion we will endeavor to justify the confidence which the government has placed in us.
We are sorry, sir, that your esteemed letter is silent as to the french publication of the same laws; the inhabitants of this territory claims it, loudly
We pray your honor to accept the sincere assurances of the grateful and respectful feelings of your most humble & obedient servants

Thierry & Co.

